Citation Nr: 9914396	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-11 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a scar on the right lower leg on the basis of 
third degree burn scars.

2.  Entitlement to a rating in excess of 10 percent for 
residual burn scar on the right lower leg on the basis of 
painful and tender scars.


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1980 to August 1985.

In August 1997, the RO granted service connection for a third 
degree burn scar of the lower third of the right leg, 
evaluated as 10 percent disabling from December 11, 1996, 
under the provisions of 38 C.F.R. § 4.118 (1998), Diagnostic 
Code 7801 (1998).

In December 1997, the veteran requested that this disability 
be reevaluated.  In May 1998, the RO confirmed the 10 percent 
evaluation.  The veteran submitted a notice of disagreement 
with this decision, which was received in June 1998.

In a January 1999 rating decision, the RO granted a separate 
10 percent evaluation for tender scars of the right leg as 
residuals of the service connected burns, evaluated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804, 
evaluated as 10 percent disabling effective from December 11, 
1996.  Thus, the veteran is currently in receipt of two 
separate 10 percent evaluations for his burn scars.  The RO, 
in reliance upon Esteban v. Brown, 6 Vet. App. 259 (1994), 
has concluded that this action does not conflict with the 
provisions of 38 C.F.R. § 4.14 (1998) (providing that the 
evaluation of the same disability under various diagnoses is 
to be avoided), because only one of those evaluations takes 
into account pain.  Inasmuch as the issue developed for 
appellate consideration is the proper evaluation for the 
veteran's burn scars, the Board will consider whether higher 
evaluations are warranted for the scars evaluated under 
Diagnostic Codes 7804 and 7801.

In the January 1999 rating decision, the RO also denied 
entitlement to service connection for right ankle weakness.  
On the same date, and prior to any notice of disagreement, 
the RO issued a supplemental statement of the case which 
included the issue of entitlement to service connection for 
right ankle weakness.  In a statement from the accredited 
representative in the appealed case, VA Form 646, dated in 
March 1999, the veteran's representative expressed 
disagreement with the denial of service connection.

Under the provisions of 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200 (1998) a statement of the case must be issued 
in response to a notice of disagreement.  The issuance of a 
supplemental statement of the case prior to the veteran's 
notice of disagreement would not satisfy this requirement.  
The RO has not issued a statement of the case in response to 
the notice of disagreement.  The issue of entitlement to 
service connection for right ankle weakness must be remanded 
to the RO for the issuance of a statement of the case.  
38 U.S.C.A. § 7105; see Tablazon v. Brown, 8 Vet. App. 359, 
361 (1995) (the filing of a notice of disagreement initiates 
the appellate process)  see also Ledford v. West, 136 F.3d 
776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. 
Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

The Board finds that the issues noted on the title page are 
inextricably intertwined and will address each in body of the 
decision. 



FINDINGS OF FACT

1.  The veteran's residual third degree burn scars of the 
right leg have not involved more than 12 square inches at any 
time since the effective date of the grant of service 
connection. 

2.  The residual third degree burn scars have not been shown 
to interfere with function or cause such an unusual 
disability picture as to render impractical application of 
the regular schedular criteria at any time since the 
effective date of the grant of service connection. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residual burn scar on the right lower leg due to third 
degree burn have not been met at any time since the effective 
date of the grant of service connection.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.118,  
Diagnostic Code 7801 (1998).

2.  The criteria for a rating in excess of 10 percent for a 
tender and painful residual burn scar on the right lower leg 
have not been met at any time since the effective date of the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 3.321, 4.118 Diagnostic Code 7804.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records show that the veteran sustained a 
third degree burn to his right lower leg in August in 1983.  
The veteran's injury was treated with follow-up therapy.  

The veteran was accorded a VA general medical examination in 
March 1997.  At that time, he reported occasional pain and 
hypersensitivity in the area where the third degree burn 
occurred.  On examination, a 3 by 2 inch light colored dense 
scar was noted in the lower right extremity.  The examiner 
also noted a 2 by 1 inch scar that appeared like normal skin, 
only slightly hyperpigmented.  The assessments were scar 
secondary to burn of the right leg and chronic pain secondary 
to burn. 

The veteran was accorded a VA examination in February 1998.  
A diagnosis of status burn, right lower leg-stable was 
provided.  

During a May 1998 VA examination, a 2 centimeter (cm) 
discoloration crossing a 7 cm scar was noted.  On palpation, 
there was a minute depression under discoloration.  There was 
no drainage or erythema noted.  The skin was freely movable 
over the tibia.  The veteran reported mild tenderness over 
the area on palpation.  The diagnosis was status post burn, 
right lower leg, stable.  

During the veteran's October 1998 personal hearing, he 
testified that he has pain surrounding the burned area in the 
right lower extremity.  He testified that his sleep is 
interrupted if he bumps his leg.  The veteran reported that 
following the inservice incident, he participated in physical 
therapy program.  He could not recall whether a skin grafting 
procedure was performed.  

The veteran was accorded a VA examination in December 1998.  
On examination, a faint well-healed scar was noted on the 
right lower leg, anterolateral.  The scar measured to be 2 by 
2.75 inches.  The lower edge of the scar was 4.5 inches 
proximal to the tip of the lateral malleolus.  It was noted 
that skin features were still visible with moderate 
tenderness.  There was some slight irregularity of underlying 
tissues noted on palpation.  There was also moderate 
tenderness noted.  

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased disability rating is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
When a claimant is awarded service connection for a 
disability and subsequently appeals an initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Fenderson v. West, 12 
Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  Furthermore, the veteran's claim for an increased 
rating has been adequately developed for appellate purposes 
by the RO and that a decision may be rendered without the 
case being remanded.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1996). The Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that "[c]ompensation for service-connected 
injury is limited to those claims which show present 
disability" and held: "Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998). It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Residual Third Degree Burn Scars Evaluated under the 
Provisions of Diagnostic Code 7801.

In evaluating the veteran's disability from residuals of a 
third degree burn of the right lower extremity, the RO 
utilized Diagnostic Code 7801.  Under that diagnostic code, a 
10 percent disability evaluation is warranted for third 
degree burn scar or scars involving an area or areas 
exceeding 6 square inches (38.7 cm squared).  A 20 percent 
disability evaluation is warranted for third degree burn scar 
or scars involving an area or areas exceeding 12 square 
inches (77.4 cm squared).  A 30 percent disability evaluation 
is warranted for third degree burn scar or scars involving an 
area or areas exceeding one-half square foot (0.05 cm 
squared).  A 40 percent evaluation requires that the scar or 
scars involve an area or areas exceeding one square foot (0.1 
cm squared).  Actual third degree residual involvement to the 
specified extent is required.  Third degree burns involving 
widely separated areas such as on two or more extremities or 
on anterior and posterior surfaces of the extremities or the 
trunk will be separately evaluated and then combined.  38 
C.F.R. § 4.118, Diagnostic Code 7801.

While the measurements of the veteran's burn scars have been 
described in slightly different terms on different 
examinations, they have never been measured as involving an 
area approximating 12 square inches or more.  Therefore, an 
evaluation in excess of 10 percent is not warranted under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 7801 (1998).


Residual Burn Scar on the Right Lower Leg 

Superficial scars are rated 10 percent when tender and 
painful on objective demonstration or on limitation on 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7804.  Ten percent is the maximum evaluation under that 
diagnostic code.  Scars that limit the function of any part 
affected are rated based upon limitation of function of the 
part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(1998).

The December 1998 VA examiner described the scar as faint and 
well-healed.  He noted moderate tenderness.  There were no 
other pertinent findings referable to the scar.  There was no 
reported limitation of motion or numbness of the right lower 
extremity.  Therefore, an evaluation under Diagnostic Code 
7805 is not for application.  

The veteran has asserted that his scar has involved 
impairment of muscles and joints.  This has not been shown on 
examinations.  The examination findings have shown only that 
the scar is minimally depressed.  

The Board finds that the clear weight of the evidence is 
against the claim for a rating in excess of 10 percent.  
Accordingly, the Board concludes that the schedular criteria 
for a rating in excess of 10 percent for a residual burn scar 
on the right lower leg on the basis of painful and tender 
scars have not been met or approximated.

In reaching this decision the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extra-schedular Evaluation

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the January 1998 statement of the case.  Accordingly 
consideration of this question by the Board does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The veteran has asserted that he had to change jobs due to 
problems associated with his scars.  However, he has not 
reported that the scars cause any current difficulties with 
employment.  Thus the Board is unable to conclude that his 
scars cause marked interference with employment.

ORDER

A rating in excess of 10 percent for residuals of a scar on 
the right lower leg on the basis of third degree burn scars 
is denied.

A rating in excess of 10 percent for a residua scar on the 
right lower leg on the basis of painful and tender scars is 
denied.  


REMAND

As discussed in the introduction to this decision, it is 
necessary to remand this case so that the RO can issue a 
statement of the case in response to the veteran's notice of 
disagreement with the denial of service connection for a 
right ankle disability.; Archbold v. Brown, 9 Vet. App. 124 
(1996); Godfrey v. Brown 7 Vet. App. 398 (1995).

To ensure full compliance with due process requirements, the 
case is REMANDED to the (RO) for the following development:

The RO should undertake any development 
deemed appropriate pertaining to the 
issue of entitlement to service 
connection for right ankle weakness.  If 
entitlement to service connection remains 
denied, the veteran and his 
representative should be provided a 
statement of the case and provided the 
opportunity to submit a substantive 
appeal.

If the veteran submits a timely substantive appeal, the case 
should be returned to the Board, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

